318 S.W.3d 324 (2010)
STATE of Missouri, Respondent,
v.
Andrew GOODHART, Appellant.
No. ED 93061.
Missouri Court of Appeals, Eastern District, Division Five.
August 24, 2010.
Michael F. Jones, Clayton, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Andrew Goodhart (Defendant) appeals from the judgment of the Circuit Court of Jefferson County convicting him of first-degree statutory sodomy. Defendant contends that the trial court erred in: (1) admitting an unedited video of Defendant's confession in which the interviewing detective accused Defendant of touching two other young girls; and (2) prohibiting Defendant's psychiatrist from testifying as to whether Defendant was "prone to lying to make friends" to support Defendant's defense that he lied during his confession. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that: (1) Defendant waived appellate review of the trial court's admission of the unedited video of Defendant's confession; and (2) the trial court did not err in prohibiting Defendant's psychiatrist's testimony. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).